 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 CYNTHIA POZESKY,                                          Case No.: 2:18-cv-02270-APG-VCF

 4           Plaintiff                                     Order Deeming Order to Show Cause
                                                                       Satisfied
 5 v.

 6 LOWE’S HOME CENTERS, LLC,

 7           Defendant

 8

 9         In light of the response (ECF No. 9) to the order to show cause,

10         IT IS THEREFORE ORDERED that the order to show cause (ECF No. 5) is deemed

11 satisfied, and I will not remand this matter for lack of subject matter jurisdiction at this time.

12         DATED this 14th day of December, 2018.

13

14
                                                           ANDREW P. GORDON
                                                           UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
